74048: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








19-24491: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 74048


Short Caption:THE ORIGINAL ROOFING CO., LLC VS. CHIEF ADMIN. OFFICER OF THE OCCUPATIONAL SAFETY AND HEALTH ADMIN.Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A740022Classification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:09/28/2017 / Shirinian, AraSP Status:Completed


Oral Argument:01/22/2019 at 1:30 PMOral Argument Location:Las Vegas


Submission Date:01/22/2019How Submitted:After Oral Argument








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe Original Roofing Company, LLCMicah S. Echols
							(Marquis Aurbach Coffing)
						Adele V. Karoum
							(Marquis Aurbach Coffing)
						Thomas W. Stewart
							(Marquis Aurbach Coffing)
						


RespondentChief Adminstrative Officer of the Occupational Safety and Health AdministrationSalli Ortiz
							(State of Nevada Department of Business and Industry/Div of Industrial Relations/Carson City)
						Donald C. Smith
							(State of Nevada Department of Business and Industry/Div of Industrial Relations/Las Vegas)
						





Docket Entries


DateTypeDescriptionPending?Document


09/22/2017Filing FeeFiling Fee Paid. $250.00 from Marquis Aurbach Coffing.  Check no. 122172.


09/22/2017Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.)17-32213




09/22/2017Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.17-32215




09/25/2017Transcript RequestFiled Certificate of No Transcript Request.17-32330




09/28/2017Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: Ara H. Shirinian.17-32995




10/12/2017Docketing StatementFiled Docketing Statement Civil Appeals.17-34932




10/12/2017Notice/OutgoingIssued Notice to Provide Proof of Service on Settlement Judge (Docketing Statement).17-34934




10/13/2017Notice/IncomingFiled Certificate of Service (Docketing Statement served on Settlement Judge).17-34981




10/16/2017Settlement Program ReportFiled ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.17-35350




10/23/2017Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s):  45 days opening brief and appendix.17-36161




12/06/2017Order/Clerk'sFiled Order Granting Telephonic Extension.  Opening Brief and Appendix due:  December 21, 2017.17-42035




12/22/2017BriefFiled Appellant's Opening Brief.17-44212




12/22/2017AppendixFiled Appellant's Appendix, Volume 1.17-44214




12/22/2017AppendixFiled Appellant's Appendix, Volume 2.17-44216




01/19/2018BriefFiled Respondent's Answering Brief.18-02640




02/01/2018MotionFiled Appellant's Motion for Extension of Time to File Reply Brief.18-04470




02/01/2018Notice/OutgoingIssued Notice Motion/Stipulation Approved. Appellant's Reply Brief due: March 22, 2018.18-04472




03/23/2018BriefFiled Appellant's Reply Brief.18-11336




03/23/2018Case Status UpdateBriefing Completed/To Screening.


07/10/2018Order/Clerk'sFiled Order Re: Scheduling of Oral Argument. This court has determined that oral argument may be of assistance in resolving this matter. Accordingly, this matter will be scheduled for oral argument.18-26035




12/04/2018Order/ProceduralFiled Order Re: Scheduling Oral Argument. The 2019 Sothern Nevada will hold oral argument in this matter on January 22, 2019, at 1:30 p.m., in Las Vegas. The argument shall be limited to 30 minutes. (SC).18-907036




12/11/2018Notice/IncomingFiled Notice of Appearance of Counsel (Thomas W. Stewart for Appellant). (SC)18-907948




01/09/2019Notice/OutgoingIssued Oral Argument Reminder Notice. (SC)19-01367




01/22/2019Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel JH/LS/AS (SC).


06/06/2019Opinion/DispositionalFiled Authored Opinion. "Reversed." Before: Hardesty/Stiglich/Silver. Author: Stiglich, J. Majority: Hardesty/Stiglich/Silver. 135 Nev. Adv. Opn. No. 18. SNP19-JH/LS/AS19-24491




07/01/2019RemittiturIssued Remittitur. (SC).19-28143




07/01/2019Case Status UpdateRemittitur Issued/Case Closed. (SC).


07/17/2019RemittiturFiled Remittitur. Received by District Court Clerk on July 8, 2019. (SC)19-28143





Combined Case View